Title: To Benjamin Franklin from –– De Tournelle, 7 October 1778
From: Tournelle, —— de
To: Franklin, Benjamin


Monsieur
La Corogne le 7. 8bre 1778.
J’ai l’honneur de vous remettre ci joint un paquet a Votre adresse que j’ai reçu des Isles Canaries. Le mauvais état de l’enveloppe m’a obligé pour plus de sureté a en mettre une seconde, et vous me pardonnerés d’avoir profité d’une occasion si naturelle de vous offrir et mes services et mon respect. Je suis avec tout celui qui vous est dû a tant de titres Monsieur Votre trés humble et trés obeissant serviteur
De TournelleConsul de france
 
Endorsed: De Tournelle Consul de France a Corogne 7. 8bre 78
